



COURT OF APPEAL FOR ONTARIO

CITATION: Heliotrope Investment Corporation
    v. 1324789 Ontario Inc., 2020 ONCA 647

DATE: 20201015

DOCKET: M51700, M51729, M51825, M51842 (C68121,
    C68122, C68123)

Hourigan, Trotter and Jamal JJ.A.

BETWEEN

DOCKET: C68121

Heliotrope Investment Corporation

Plaintiff

(Respondent)

and

1324789
    Ontario Inc., Martha Lorraine Beach, Johnathan Gary Beach and 1073650 Ontario
    Inc.

Defendants

(Appellants)

and

1324789 Ontario Inc., Martha Lorraine Beach, Johnathan Gary Beach
    and 1073650 Ontario Inc.

Plaintiffs
    by Counterclaim

(Appellants)

and

Canadian Western Trust Company

(In Trust for RRSP
    Plan Number #10084752 and Plan #10084190), Heliotrope Investment Corporation,
    Magenta Capital Corporation and Magenta Mortgage Investment Corporation

Defendants
    by Counterclaim

(Respondents)

AND BETWEEN

DOCKET: C68122

CANADIAN WESTERN TRUST COMPANY

(In Trust for RRSP
    Plan Number #10084752 and Plan #10084190)

Plaintiff

(Respondent)

and

1324789 Ontario Inc., Martha Lorraine
    Beach, Johnathan Gary Beach And 1073650 Ontario Inc.

Defendants

(Appellants)

and

1324789 Ontario Inc., Martha Lorraine Beach, Johnathan Gary Beach
    And 1073650 Ontario Inc.

Plaintiffs
    by Counterclaim

(Appellants)

and

Canadian Western Trust Company

(In Trust for RRSP
    Plan Number #10084752 and Plan #10084190), Heliotrope Investment Corporation,
    Magenta Capital Corporation and Magenta Mortgage Investment Corporation

Defendants
    by Counterclaim

(Respondents)

AND BETWEEN

DOCKET: C68123

CANADIAN WESTERN TRUST COMPANY

(In Trust for RRSP
    Plan Number #10084752 and Plan #10084190)

Plaintiff/Defendant by

Counterclaim

(Respondent)

and

1324789
    Ontario Inc., Martha Lorraine Beach, Johnathan Gary Beach And 1073650 Ontario
    Inc.

Defendants/Plaintiffs
    by Counterclaim

(Appellant)

Bruce Marks, for the appellants

Charles Merovitz, for the respondent

Heard and released orally: October 13, 2020

REASONS FOR DECISION

[1]

The respondents move for an order under r.
    39.02(2) of the
Rules of Civil Procedure
R.R.O.1990, Reg. 194,
    granting them leave to examine Charles Hammond of Templeman LLP, the former
    lawyer of the appellants, with respect to communications relating to these
    appeals. This is just one of multiple motions in these appeals.

[2]

The request for an examination arises from the
    motion brought by the appellants for leave to file Supplementary Notices of
    Appeal. On that motion, the appellants argue that the appeals as currently
    constituted did not reflect their intentions and the instructions given to
    their former lawyers.

[3]

During the respondents cross-examination of the
    appellants affiant, it became clear that the affiant had not produced much of
    the relevant documents and could offer little detail about the instructions
    given to Mr. Hammond.

[4]

We are satisfied that the motion should be
    granted. The instructions given to counsel regarding the appeals are at the
    heart of the issue on the motion for leave to file Supplementary Notices of
    Appeal. The evidence sought from their former lawyer will therefore be highly
    relevant. The respondents moved with alacrity to cross-examine the affiant and
    after the cross-examination to bring this motion. The appellants will suffer no
    prejudice by reason of a short adjournment.

[5]

An order will go granting the respondents leave
    to examine Charles Hammond on, and to require him to produce relevant documents
    in relation to: (i) the appellants instructions for these appeals, and (ii)
    communications between Templeman LLP and the appellants relevant to the issue.
    Under r.39.03(2) the appellants will also have the right to examine the witness
    in accordance with that subrule. The costs of this motion are reserved to the
    panel hearing the appeal. The balance of the outstanding motions are adjourned
sine
    die
.

C.W. Hourigan J.A.

Gary Trotter J.A.

M. Jamal J.A.


